Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed 12/30/2021.
Claims 1-2, 5-15 and 21-27 are pending. Claims 3-4 and 16-20 have been canceled. Claims 25-27 are new. Claims 1-2, 5-15, and 21-24 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14, 23-25, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 reciting “the gap” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the gap”.
Claim 23 reciting “the gap” renders the claim indefinite for lacking antecedent basis.  A “lower gap” was previously recited. However, “the gap” does not appear to equate “the lower gap”. 
Claim 26 reciting “the first layer” renders the claim indefinite because there is not antecedent basis for “the first layer”. It is unclear if “the first layer” is referring to the previously recited “first metal layer” or is referring to another “first layer”.

Other claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi et al. US 2001/0026010 A1 (Horiuchi).

    PNG
    media_image1.png
    535
    749
    media_image1.png
    Greyscale


a dielectric layer 21,26 having a surface (top surface); 
a patterned conductive layer 25 disposed in the dielectric layer 21,26; and
a first electronic component 23+24 in direct contact with the surface the dielectric layer  (23 and 24 together teaches “first electronic component” which is in direct contact with top surface of 21); 
wherein the surface (top of 21) of the dielectric layer has a recess 22 that exposes the patterned conductive layer 25, 
wherein the first electronic component 23+24 includes a first metal layer 29 received in the recess 22, wherein a solder layer 30 (¶ 85) is arranged between the first metal layer 29 and the patterned conductive layer 25, wherein the solder layer 30 electrically connects the first electronic component 23+24 and the patterned conductive layer 25;
wherein the solder layer 30 is in contact with the first electronic component 23+24.

In re claim 9, Horiuchi discloses (e.g. FIG. 3) wherein the solder layer 30 contacts an inner sidewall of the recess 22.

In re claim 10, Horiuchi discloses (e.g. FIG. 3) wherein in a cross-section, the contact interface between the solder layer 30 and the inner sidewall of the recess 22 laterally overlaps the first metal layer 29 (i.e. the upper portion of 30 contacts sidewall of 22 at an interface that laterally overlaps 29).

In re claim 11, Horiuchi discloses (e.g. FIG. 3) wherein the contact interface (at upper portion of 22) between the solder 30 and the inner sidewall of the recess 22 is vertically closer toward the surface (top of 21) and the patterned conductive layer 25. No particular “contact .


Claims 1-2, 5-10, 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu US 2018/0174981 A1.

    PNG
    media_image2.png
    704
    896
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    510
    677
    media_image3.png
    Greyscale

In re claim 1, Lu discloses (e.g. FIGs. 1-2 & 18) a semiconductor device package, comprising: 
a dielectric layer (combination of 2 and 3) having a surface 31; 
a patterned conductive layer 241 disposed in the dielectric layer 2+3; and
a first electronic component 5 in direct contact with the surface 31 of the dielectric layer  2+3 (where surface 31 contacts bottom surface 52 of device 5, ¶ 25-26); 
wherein the surface 31 of the dielectric layer has a recess 33 that exposes the patterned conductive layer 24, 
wherein the first electronic component 5 includes a first metal layer 4 received in the recess 33, wherein a solder layer 28 is arranged between the first metal layer 4 and the 
wherein the solder layer 28 is in contact with the first electronic component 5 (contacted through pillar 4).

In re claim 2, Lu discloses (e.g. FIG. 18 showing device prior to solder 281 and 282 being melted and fused to form 28) wherein in a cross-section, a sidewall of the solder layer 282 includes a curved sidewall, the curved sidewall includes a curved convex profile.

In re claim 5, Lu discloses (e.g. FIG. 18) wherein the curved sidewall of the solder layer 282 is convex toward an inner sidewall of the recess 33.

In re claim 6, Lu discloses (e.g. FIG. 18) wherein at least a gap is formed between the inner sidewall of the recess 33 and the solder layer 281,282 (the gap is present in FIG. 18 prior to 281 and 282 being melted and fused to form 28).

In re claim 7, Lu discloses (e.g. FIG. 18) wherein the solder layer 282 separates the gap into an upper portion (space filled by 6 above 282) and a lower portion (space filled by 6 below 282), wherein the upper portion of the gap (space filled by 6 above 282) laterally overlaps the first metal layer 4.

In re claim 8, Lu discloses (e.g. FIG. 18) wherein the lower portion of the gap (space filled by 6 below 282) is located below the solder layer 282.

In re claim 9, Lu discloses (e.g. FIG. 18) wherein the solder layer 282 contacts an inner sidewall of the recess 33.

In re claim 10, Lu discloses (e.g. FIG. 18) wherein in a cross-section, the contact interface between the solder layer 282 and the inner sidewall of the recess 33 laterally overlaps the first metal layer 4.

In re claim 21, Lu discloses (e.g. FIG. 18) a semiconductor device package, comprising: 
a dielectric layer (combination of 2 and 3) having a surface 31; 
a patterned conductive layer 241 disposed in the dielectric layer 2+3; and
a first electronic component 5 disposed on the surface 31 of the dielectric layer  2+3 (where surface 31 contacts bottom surface 52 of device 5, ¶ 25-26),
wherein the surface 31 of the dielectric layer has a recess 33 that exposes the patterned conductive layer 24, 
wherein the first electronic component 5 includes a first metal layer 4 arranged in the recess 33, wherein a second metal layer 281,27 is arranged on the patterned conductive layer 241, and wherein a solder layer 282 is arranged between the first metal layer 4 and the second metal layer 281,27, 
wherein a lower gap (space between 281 and 282 before fusing) is located between the solder layer 282 and the second metal layer 281,27 and an inner sidewall of the recess 33.

In re claim 22, Lu discloses (e.g. FIG. 18) wherein the lower gap is laterally around the second metal layer 281,27. The space present between 282 and 281 before fusing is considered to be “around” the second metal layer 281,27.

In re claim 23, Lu discloses (e.g. FIG. 18) wherein the solder layer 282 contacts the inner sidewall of the recess 33 and separates “the gap” (as best understood) into the lower gap 

In re claim 24, Lu discloses (e.g. FIG. 18) wherein the upper gap (space filled by 6 above 282) is around the first metal layer 4. 

In re claim 25, Lu discloses (e.g. FIG. 18) wherein the lower gap (space filled by 6 below 282 prior to fusing) is located outside a vertical projection of a contact interface between the solder layer 282 and the second metal layer 282.

In re claim 26, Lu discloses (e.g. FIG. 18) wherein in a cross-section, a contact interface between the solder layer 282 and the inner sidewall of the recess 33 laterally overlaps “the first layer” 4 (as best understood).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claims 1 and 21 above, and further in view of Tamagawa et al. US 2006/0043583 A1 (Tamagawa).

Lu does not explicitly disclose molding material encapsulates a lateral surface of the first electronic component 5.
However, Tamagawa teaches a chip 2 mounted on insulating substrate 4, wherein the connection 28 is received into a recess of top dielectric layer 17. Tamagawa further discloses a molding material 7 that encapsulates a lateral surface of the chip 2 and further extends into the gap in which the contact 28 is received. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further encapsulate Lu’s chip 5 with a molding material 7 as taught by Tamagawa to provide protection to the device and the connection structure. As such, the resin 7 surrounding the chip as taught by Tamagawa and the underfill 6 taught by Lu together teaches the claimed molding material that encapsulates the device 5 laterally and further extend into the recess 33.

In re claim 13, Lu discloses (e.g. FIG. 18) wherein the solder layer 282 separates “the gap” into an upper portion (space filled by 6 above 282) and a lower portion (space filled by 6 below 282), wherein the molding material 6 further extends into the lower portion of the gap (space filled by 6 below 282 prior to fusing of 281,282).

In re claim 14, Lu discloses (e.g. FIG. 18) wherein a second metal layer 27 is arranged between the solder layer 28 and the patterned conductive layer 241, wherein the molding material 6 is around the second metal layer 27.


 Lu does not explicitly disclose molding material encapsulates a lateral surface of the first electronic component 5.
However, Tamagawa teaches a chip 2 mounted on insulating substrate 4, wherein the connection 28 is received into a recess of top dielectric layer 17. Tamagawa further discloses a molding material 7 that encapsulates a lateral surface of the chip 2 and further extends into the gap in which the contact 28 is received. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further encapsulate Lu’s chip 5 with a molding material 7 as taught by Tamagawa to provide protection to the device and the connection structure. As such, the resin 7 surrounding the chip as taught by Tamagawa and the underfill 6 taught by Lu together teaches the claimed molding material that encapsulates the device 5 laterally and further extend into the recess 33.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 21 above, and further in view of Hossain et al. US 2014/0091428 A1 (Hossain) and Tamagawa et al. US 2006/0043583 A1 (Tamagawa).

wherein in a cross-section, a width of the second metal layer 281 is smaller than a width of the solder layer 282 (the width of 282 is enlarged due to the curvature);
wherein in a cross-section, a contact interface between the solder layer 282 and the inner sidewall of the recess 33 laterally overlaps “the first layer” 4 (as best understood); and further comprising an encapsulation layer 6 surrounding “the first connection structure” 4 (as best understood) and encapsulating the first electronic component 5 (active surface is encapsulated). 
Lu does not explicitly disclose a second electronic component attaching to “the second surface” 22 (lower surface) of the dielectric layer 2 and projectively offsetting the first electronic component 5; and an encapsulation surrounding encapsulating the second electronic component.
However, Hossain discloses a semiconductor device package (e.g. FIG. 1E) comprising a first electronic component 118 (e.g. a die, ¶ 20) disposed on an upper surface 111 of the package substrate 110 and further comprising a second electronic component 128 (a land side capacitor, ¶ 26) attaching to a bottom surface 109 of the package substrate 110, wherein a projected area of the first electronic component 118 is offset from a projected area of the second electronic component 128. Hossain teaches mounting plural electronic components on a package substrate 110 to form a System in Package to incorporate more functionalities to the device package.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lu’s device package by additionally attaching a second electronic component (e.g. a capacitor) as taught by Hossain on a lower 
Hossain does not explicitly disclose an encapsulation layer encapsulating both the first electronic component and the second electronic component.
However, Tamagawa teaches a chip 2 mounted on insulating substrate 4 with another chip 1, wherein the connection 28 is received into a recess of top dielectric layer 17. Tamagawa further discloses a molding material 7 that encapsulates both chips 1 and 2 and further extends into the gap in which the contact 28 is received. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an encapsulant to encapsulate both chips as taught by Tamagawa to provide protection to the packaged device and the connection structure. As such, the resin 7 surrounding the chips as taught by Tamagawa and the underfill 6 taught by Lu together teaches the claimed molding material that encapsulates both chips and further extend into the recess 33.

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues Lu does not teach “the first electronic component includes a first metal layer received in the recess and a solder layer arranged between the first metal layer and the patterned conductive layer … wherein the solder layer is in contact with the first electronic component” (Remark, page 9). 
This is not persuasive because Lu teaches the first electronic component 5 includes a first metal layer 4 received in the recess 33, wherein a solder layer 28 is arranged between the first metal layer 4 and the patterned conductive layer 241, and wherein the solder layer 28 is in 
Applicant’s other argument regarding Lu is not persuasive because the claims are not rejected over a new interpretation of Lu’s FIG. 18 showing the device structure prior to melting and fusing of the solder 281,282 to form the joint 28. In the new interpretation, the solder layer is taught by elements 281,282, which define a gap prior to fusing and the solder layer 282 has a curved convex profile. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0279819 A1 teaches (e.g. FIG. 13) bumps 1210 in openings 1142,1145 connecting die 1200 to conductive patterns 1150 in the package substrate.
US 2017/0103943 A1 teaches (FIG. 5B) a system in package.
US 2017/0263589 A1 teaches (e.g. FIG. 7) a die 30 and package substrate 20 commonly encapsulated by molding material 42.
US 2019/0287867 A1 teaches (FIG. 8) encapsulant 44b covering wiring substrate 2 and die 43.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/Primary Examiner, Art Unit 2815